Citation Nr: 1313749	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  07-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as secondary to herbicide exposure and/or in-service inoculations, or as secondary to a service-connected skin disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected contact dermatitis.

3.  Entitlement to an effective date prior to October 29, 2002, for the award of a total rating based on individual unemployability (TDIU) due to service-connected disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nerve damage of the bilateral feet (claimed as neuropathy of the feet), to include as secondary to a service-connected skin disability.



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at a hearing before the Board in August 2010.  They have additionally testified at multiple hearings before RO Decision Review Officers (DROs).  Transcripts of the Veteran's hearings are of record.

The Board previously remanded the Veteran's service connection and earlier effective date claims on appeal for further development in November 2010 and May 2012.  In the May 2012 decision, the Board additionally granted the Veteran an initial 60 percent disability rating for service-connected cardiovascular disability prior to July 30, 2003, denied entitlement to a disability rating in excess of 60 percent for the service-connected cardiovascular disability for the appellate period, and denied entitlement to an effective date prior to October 29, 2002, for the award of service connection for the cardiovascular disability.  

In the prior November 2010 and May 2012 decision, the Board also remanded the Veteran's claim of entitlement to service connection for a skin disability.  That claim was subsequently granted in a February 2013 rating decision, and a 10 percent disability rating was assigned, effective May 20, 2008.  In March 2013, the Veteran filed a notice of disagreement (NOD) with the 10 percent rating assignment for his service-connected skin disability.  

An earlier effective date of October 29, 2002, for the award of a TDIU was also granted in the February 2013 rating decision; however, because it is unclear whether the new effective date satisfies the Veteran's appeal with respect to that claim, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (applicable law mandates that it generally will be presumed that the maximum benefit allowed by law and regulation is being sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded; if the Veteran is satisfied or content with a lesser rating, albeit higher than he originally received, there must be express confirmation of this). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

In its prior May 2012 remand of the Veteran's eye disability claim, the Board specifically noted the Veteran's complaints of suffering from impaired vision and right eye pain following his separation from service, as a result of suffering a gunpowder blast injury to his eye in January 1971, during his period of active service.  Based on this information, the Board instructed that the Veteran should be afforded a VA eye examination and requested that the VA examiner provide an opinion as to whether it was at least as likely as not that the Veteran had an eye disability that was etiologically related to his active service, to include claimed herbicide exposure.  

The Veteran was afforded the requested VA eye examination in June 2012.  In the examination report, the VA examiner noted that the Veteran had been diagnosed as having central serous chorioretinopathy in February 2002.  

After examining the Veteran, the VA examiner provided the opinion that the Veteran's claimed eye disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  In reaching this conclusion, she noted that the Veteran had a history of central serous chorioretinopathy that was diagnosed in 2002.  She noted that the condition could occur idiopathically or in patients who were on steroid treatment.  She indicated, however, that the Veteran's retinopathy resolved after five months.  She further indicated that although the Veteran had a history of erythematous lesion of the eye after firing an M16 (noted as an M60 in his service treatment records), evidence of this was not found in the claims file and that no long-term damage to the eye was found during the examination.  

In reviewing the VA examination report, the Board observes that the VA examiner did not address whether the Veteran had an eye disability that could be linked to exposure to herbicides.  The examiner additionally appeared to be suggesting that the Veteran did not have a current eye disability where she noted that his central serous chorioretinopathy had resolved after five months, although current retinopathy was also noted in the report.  In any event, a review of the record suggests that the Veteran suffered from a right eye disability for a longer period of time than as suggested by the examiner.  Notably, an August 2002 VA clinical report, dated more than six months after his initial February 2002 diagnosis, continued to diagnose the Veteran's central serous chorioretinopathy and noted that his vision was improving to "90 percent normal."  

Moreover, the record reveals that the Veteran had previously suffered from transient episodes of eye disability, including blindness prior to the noted onset of central serous chorioretinopathy in February 2002.  For instance, a September 1982 VA clinical report noted that he suffered a sudden onset of a severe headache at the left temporal region with sudden loss of vision on the right side of his eye, and a May 1984 clinical record noted that he suffered transient episodes of blindness which corrected itself without treatment.  Such facts were not noted in the examination report.

Based on these noted defects in the June 2012 VA eye examination report, the Board finds that the report is insufficient for determining the etiology of the Veteran's claimed right eye disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  This finding is further substantiated by the fact that the VA examiner indicated that she could not find evidence of the Veteran's in-service right eye injury due to a gunpowder blast while firing an M60, where abundant evidence relating to this incident is found within his service treatment records.

Furthermore, the Board previously determined in the November 2010 remand of the Veteran's eye disability claim that this claim remained pending following the October 2003 rating decision which initially considered and denied his October 2002 claim for a right eye disability.  Thus, where the evidence of record contains an August 2002 VA clinical report which continued to diagnose central serous chorioretinopathy, the Board will assume, for purposes of this remand, that the Veteran had a current right eye disability at the time his service connection claim was filed in October 2002.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Accordingly, this issue must be remanded in order to request further medical comment from the examiner who conducted the June 2012 VA eye examination in order to address the noted deficiencies in that VA examination report. 

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's claimed eye disability (i.e., as secondary to his now service-connected contact dermatitis) is raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In this regard, the Board notes that the August 2002 VA clinical report indicated that the Veteran's right eye disability developed after intramuscular injections of steroids.  An April 2002 VA clinical report indicated that the Veteran's private dermatologist had administered the intramuscular steroids.  The June 2012 VA examiner additionally noted that the central serous chorioretinopathy may occur in patients on steroids.  

Where the evidence of records indicates that the Veteran received intramuscular steroid injections, presumably to treat his now service-connected skin disability, the possibility that such steroid injections caused or aggravated his claimed eye disability must also be addressed.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's central serous chorioretinopathy was at least as likely as not caused by or aggravated by his service-connected skin disability, to include any intramuscual steroid injections used to treat the skin disability.  

With respect to the Veteran's increased rating claim for service-connected contact dermatitis, the Board notes that in March 2013, the Veteran filed a timely NOD with the February 2013 rating decision that awarded a 10 percent disability rating for that disability.  Therefore, before the Board can consider this issue on appeal, it is required to remand them for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Similarly with respect to his petition to reopen his claim of entitlement to service connection for nerve damage of the bilateral feet, the Board notes that Veteran's petition was denied in the April 2010 rating decision, and that he subsequently filed a timely notice of disagreement, wherein he expressed disagreement with the denial of that claim, in December 2010.  Thus this claim must also be remanded for the issuance of an SOC.  Id.

Finally, with respect to the Veteran's TDIU claim, the Board notes that the February 2013 rating decision awarded the TDIU effective October 29, 2002, the earliest date of record found for the filing of a service connection claim by the Veteran.  As noted previously, however, the claim must remain on appeal before the Board unless the Veteran indicates that he is satisfied with the newly assigned effective date.  See AB, 6 Vet. App. at 38-39.  The Veteran's March 2013 NOD with the February 2013 rating decision only indicated his disagreement with that aspect of the rating decision that assigned a 10 percent disability rating for contact dermatitis.  He did not further indicate whether he was satisfied with the newly assigned effective date for his TDIU.  Therefore, this matter must also be remanded in order for the AMC to seek clarification from the Veteran as to whether his appeal with respect to his earlier effective date for a TDIU is satisfied.  Unless the Veteran so indicates, the RO/AMC must issue a supplemental statement of the case with respect to earlier effective date claim for the award of a TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA examiner who conducted his June 2012 VA eye examination for further comment on the etiology of his claimed eye disability.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  

The examiner is asked to again review all pertinent evidence of record, including most especially evidence received since the date of his prior examination, and to clearly diagnose all eye disabilities that were found to be present on examination, to include any current retinopathy or evidence of a prior erythematous lesion. 

The examiner should provide a new opinion regarding the etiology of any diagnosed eye disabilities during the pendency of the Veteran's claim.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disability, to include central serous chorioretinopathy diagnosed in 2002, had its clinical onset during his active service or is related to any in-service disease, event, or injury, to include an in-service eye injury due to a gunpowder blast, as noted in his service treatment records, and/or exposure to herbicide agents, and/or in-service inoculations.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disability, to include central serous chorioretinopathy diagnosed in 2002, was caused (in whole or in part) by his service-connected contact dermatitis (i.e. as a result of intramuscular steroid injections to treat the service-connected skin disability).  

If not, the examiner should opine whether it is at least as likely as not that any such eye disability was aggravated (permanently made worse) by his service-connected contact dermatitis (i.e. as a result of intramuscular steroid injections to treat the service-connected skin disability).  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically address the lay and medical evidence of record pertaining to the claimed eye disability, including evidence that the Veteran has suffered from recurrent episodes of transient blindness.

2.  Send the Veteran a statement of the case with respect to his claim of entitlement to an increased disability rating for service-connected contact dermatitis, and his petition to reopen a claim of entitlement to service connection for nerve damage of the bilateral feet.  If he perfects an appeal by submitting a timely and adequate substantive appeal on these claims, then the claims should be returned to the Board for further appellate procedure.

3.  Ask the Veteran to provide a written statement as to whether his appeal with respect to an earlier effective date for a TDIU is satisfied.  If the Veteran does not provide a written statement indicating that his appeal on this issue is satisfied, a supplemental statement of the case with respect to this claim should be issued and the claim should be returned to the Board for further appellate procedure.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's remaining claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


